PER CURIAM.
By petition and cross-petition for writs of certiorari we have for review an order of Florida Industrial Commission hearing date November 17, 1966.
No oral argument is deemed necessary, and upon consideration of the petitions, the record and briefs it is concluded that the order of the full commission is. correct, except that a doctor’s fee should he allowed Dr. Ferdie Pacheco. Accordingly, the writ is issued and that portion of the award of the deputy commissioner awarding only an expert witness fee to Dr. Pacheco is quashed and the cause remanded to the deputy commissioner to determine the amount of the medical fees that should be awarded to Dr. Pacheco. In all other respects the prayer of the petition is denied and the cross-petition is denied. A fee of $250.00 is awarded the attorney for the claimant for services rendered in this court.
It is so ordered.
ROBERTS, Acting C. J., and DREW, O’CONNELL, CALDWELL and ERVIN, JJ-, concur.